Citation Nr: 1445101	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  05-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded.

In its June 2008 remand, the Board requested that the AOJ obtain the Veteran's medical records, including copies of inpatient clinical records and discharge summaries that are dated January 11-14, 2005, January 2006, and August 8, 2007 to present.  The Veteran reported that he was hospitalized at the Roy Lester Schneider Hospital from January 11-14, 2005 for dehydration and management of his diabetes mellitus.  Further, at a January 2007 VA examination he reported that he was hospitalized in January 2006 for elevated blood sugar.  The Board requested up to date VA treatment records, dating from August 2007 to present.

While some records from the Roy Lester Schneider Hospital from January 11-14, 2005 are of record it is unclear whether they are complete.  Accordingly, the Veteran should be asked to authorize the release of all records from that hospitalization.  It is also noted that the Veteran has reported that he was hospitalized for diabetes in December 2003.  He should be asked to identify where he was hospitalized.  Also, VA treatment records, including a January 2006 admission for high blood sugar and records from August 2007 to present do not appear to be associated with the claims folder.  The earliest treatment record from 2006 currently associated with the electronic claims folder is dated February 2006.  It is unclear if this is the same month/incident to which the Veteran referred at the January 2007 VA examination.  Also, there is a November 2008 notation of a hospital admission, but nothing more, and surgery records from February 2008 to April 2009.  Nonetheless, the treatment records from August 2007 to present appear to be incomplete and there appear to be gaps prior thereto.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran authorize the release of all medical records from his January 2005 hospitalization at the Roy Lester Schneider Hospital.  He should also be asked to identify the facility at which he was hospitalized in December 2003 and any additional records which are relevant to his claim that remain outstanding.  Provided that the Veteran completes and returns any necessary authorization forms, attempt to obtain identified records. 

2.  Obtain VA treatment records (outpatient and inpatient) dating from November 2003 from the VA Caribbean Healthcare System including those from facilities in San Juan and St. Thomas.

3.  If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Thereafter, a VA examination should be scheduled to determine the current nature and severity of the service-connected diabetes mellitus.  The examiner should review the medical history and conduct any appropriate evaluations, studies and testing that are deemed necessary.  The examiner should specifically indicate whether regulation of activities is required.   

5.  Thereafter, readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


